DETAILED ACTION
This Non-Final Office Action is in response to claims filed 11/3/2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy et al. (US 2011/0288695 A1), hereinafter Gariepy, in view of Anderson (US 2015/0025708 A1), hereinafter Anderson.
Claim 1
Gariepy discloses the claimed method, comprising: 
receiving data from a vehicle control system of a vehicle (see ¶0007-0008, regarding that the vehicle is outfitted with a suite of sensors which aid it in perceiving its state and the surrounding environment; ¶0035, regarding that any suitable vehicle may be used); 
generating a solution path overlay interface (i.e. control user interface, depicted in Figures 7-13) that includes an indicator for the vehicle (i.e. vehicle 580), an indicator for one or more of the plurality of external objects (i.e. other vehicle 580) and an indicator for a solution path (i.e. linear path formed by key points 500 and line segments 530) (see ¶0035, with respect to Figure 7, regarding that overlaid on the overhead map 560 are representations of a plurality of vehicles 10a depicted as 580 and key points 500 connected by line segments 530, which represent a path used by the vehicle, as described in ¶0037, regarding the example in Figure 9).
Gariepy further discloses receiving a command from an operator of the solution path overlay interface, the command including an indication of one or more stop points (see ¶0036-0041, with respect to Figures 8-13, regarding that the user selects one of the set of vehicles represented as 580 and indicates a point for the vehicle to travel, e.g., in Figure 9, the “stop point” is key point 505). Given that the control user interface views sensor information of the surrounding environment of the vehicle (see ¶0007-0008), the “command from the operator” may inherently be received in response to detecting a change associated with a movement path of the one or more of the plurality of external objects, since this step is not claimed to be performed by a processor. Specifically, movement of the second vehicle 580 into the path of selected vehicle 580 would naturally cause the operator to respond by selecting a point that prevents collision. However, in order to advance prosecution, Anderson is applied in combination with Gariepy to more clearly teach this claimed feature.
Specifically, Anderson similarly discloses receiving data from a vehicle control system of a vehicle (see Figures 2 and 4), the data including a movement path for each of a plurality of external objects (see ¶0072-0073, regarding that radar 414 identifies the range, altitude, direction, or speed of moving objects). Anderson further discloses that in response to detecting a change associated with a movement path of the one or more of the plurality of external objects, the obstacle detection module 906 alerts the operator and waits for user input 914 to execute obstacle avoidance maneuvers (similar to the receiving a command from an operator of the solution path overlay interface taught by Gariepy) (see ¶0102, regarding that if sensor processing algorithms 916 identifies an obstacle in the path, obstacle detection module 906 may alert the operator and wait for user input 914 to execute obstacle avoidance maneuver). Anderson is applied to Gariepy, so as to incorporate an alert upon detection of an obstacle moving into the path of the vehicle of Gariepy and thus, act as a trigger for the operator to input the command.
Since the systems of Gariepy and Anderson are directed to the same purpose, i.e. controlling a vehicle via user input, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gariepy, so as to receive a command from an operator of the solution path overlay interface, the command including an indication of one or more stop points in response to detecting a change associated with a movement path of the one or more of the plurality of external objects, in light of Anderson, with the predictable result of promoting obstacle avoidance upon detection of an obstacle (¶0102 of Anderson).
Gariepy further discloses:
updating the solution path overlay interface based on the command to provide an updated solution path (see claim 7, regarding the transmitting of update commands to the vehicle in response to receiving input data; ¶0036-0041, with respect to Figures 8-13, regarding that the user selects one of the set of vehicles represented as 580 and indicates a point for the vehicle to travel, e.g., ¶0041, with respect to Figure 13, regarding the example where the user adds a waypoint to a previously specified path); and 
transmitting the updated solution path to the vehicle for execution (see claim 7, regarding the transmitting of update commands to the vehicle in response to receiving input data; ¶0036-0041, with respect to Figures 8-13, regarding the control of one of the set of vehicles via control application 540).
Claims 2, 11, and 17
Gariepy further discloses that the data includes sensor data from any of an optical sensor, a light detection and ranging sensor (LIDAR), a motion sensor, and an audio sensor (see ¶0028, regarding that the vehicle includes sensors such as camera system 60). Anderson also discloses that data includes sensor data from any of an optical sensor, a light detection and ranging sensor (LIDAR), a motion sensor, and an audio sensor (see ¶0068, with respect to Figure 4).
Claim 10
The combination of Gariepy and Anderson discloses the claimed solution path overlay system (see Figure 17) comprising a memory and a processor (see ¶0048) configured to execute instructions stored in the memory to perform the method discussed in the rejection of claim 1.
Claim 16
The combination of Gariepy and Anderson discloses the claimed non-transitory computer-readable storage medium (see ¶0048-0049) including program instructions executable by one or more processors of a solution path overlay system (see Figure 17) that when executed, cause the one or more processors to perform operations discussed in the rejection of claim 1.
Claims 3-9, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy in view of Anderson, and in further view of Pflug (US 2014/0067206 A1), hereinafter Pflug.
Claims 3 and 18
The combination of Gariepy and Anderson does not further disclose determining a surface state within a predetermined distance of the vehicle based on the sensor data, and generating a surface image including a surface state indication based on the surface state, the solution path overlay interface including the surface state indication. However, it would be obvious to incorporate additional environmental sensors in Gariepy to further reflect a “surface state” in its control user interfaces depicted in Figures 7-13.
For example, Pflug discloses the known technique of determining a surface state based on road surface data acquired from sensors (similar to the sensor data taught by Gariepy) (see ¶0022). Given that sensors and display inherently have distance limitations and that limitations placed on the amount of data are used to process object influence (see ¶0054), it is clear that the surface state is within a predetermined distance of the vehicle. Pflug further discloses generating a surface image including a surface state indication based on the surface state (see ¶0021-0022, regarding that each object irradiation depends on road surface data), where the display (similar to the solution path overlay interface taught by Gariepy) includes the surface state indication, as depicted in Figure 2. 
Since the systems of Gariepy and Pflug are directed to the same purpose, i.e. controlling a vehicle to operate along a particular path, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gariepy, so as to further determine a surface state within a predetermined distance of the vehicle based on the sensor data, and generate a surface image including a surface state indication based on the surface state, the solution path overlay interface including the surface state indication, in light of Pflug, with the predictable result of visually indicating potential conflict that includes road surface data in an environment in which a vehicle travels (¶0008; ¶0022 of Pflug).
Claims 4, 12, and 19
The combination of Gariepy and Anderson does not further disclose determining traffic conditions using the sensor data and movement paths of the plurality of external objects within a predetermined area, wherein a vehicle route of the vehicle is determined using the traffic conditions, wherein the vehicle route provides navigation data for the vehicle between a current location and a destination. However, it would be obvious to incorporate additional environmental sensors in Gariepy to further reflect a “traffic conditions” and “movement paths” of the objects in its control user interfaces depicted in Figures 7-13.
For example, Pflug discloses the known technique of determining traffic conditions using vehicle image and/or environmental sensors described in ¶0019 (similar to the sensor data taught by Gariepy) and movement paths of the surrounding objects (similar to the plurality of external objects taught by Gariepy) within a predetermined area (see ¶0020-0021, regarding the future paths of the objects are used to determine an influence for each object; ¶0051, regarding different driving conditions, such as crowded/less crowded, are used as parameters in determining possible paths). Plug further discloses that a vehicle route of the vehicle is determined using the traffic conditions, wherein the vehicle route provides navigation data for the vehicle between the vehicle location and the vehicle destination (see at least ¶0053, regarding that the vehicle is maneuvered through traffic along the selected path, based on the influence of each object and the determined driving conditions, discussed in ¶0020-0021, ¶0051).
Since the systems of Gariepy and Pflug are directed to the same purpose, i.e. controlling a vehicle to operate along a particular path, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gariepy, so as to further determine traffic conditions using the sensor data and movement paths of the plurality of external objects within a predetermined area, wherein a vehicle route of the vehicle is determined using the traffic conditions, wherein the vehicle route provides navigation data for the vehicle between a current location and a destination, in light of Pflug, with the predictable result of selecting an optimal path with the least potential conflict or obstruction that is influenced by traffic (¶0008, ¶0051 of Pflug). 
Claim 5
Pflug further discloses determining a direction of regulated traffic flow based on any of traffic flow data and traffic flow indicators within the predetermined area (see at least ¶0020, regarding the direction of each object is determined; ¶0018, with respect to Figure 2, regarding all the vehicles are running in the same direction in a highway scene), wherein the traffic flow data includes {YB:01149557.DOCX }authorized traffic flow patterns for the surrounding objects (similar to the plurality of external objects taught by Gariepy) (see at least ¶0050, regarding that during critical mode, the system is permitted to ignore traffic rules, and thus, during non-critical mode, the system obeys traffic rules), wherein the solution path overlay interface includes an indication of the direction of regulated traffic flow (see at least Figure 4, depicting the speed vector associated with each object).
Claims 6 and 13
Gariepy further discloses that the current location is based on map data that includes a geographical area of the vehicle and of the plurality of external objects (see ¶0044; Figures 7-13, depicting the vehicles displayed on a map), further comprising: displaying the updated solution path to an operator of the vehicle (see ¶0035-0041, with respect to Figures 7-13, described as user interfaces).
Claims 7 and 14
The combination of Gariepy and Anderson does not further disclose determining identification data of the plurality of external objects based on the data, determining mobility states of the plurality of external objects, the mobility states including moveable states and immoveable states, and updating the solution path overlay interface based on the mobility states to indicate the moveable states and the immoveable states of the plurality of external objects.  However, it would be obvious to identify the external objects in Gariepy to further reflect the “mobility states” of the objects in its control user interfaces depicted in Figures 7-13. For example, in Figure 7, both moveable (580) and immoveable (570) states are shown.
Specifically, Plug discloses the known technique of determining identification data of the surrounding objects (similar to the plurality of external objects taught by Gariepy) based on its object detection system (similar to the data taught by Gariepy) (see ¶0053-0054, regarding the identification of the other objects is determined using the detection systems; ¶0025, with respect to Table 3), determining mobility states of the surrounding objects, the mobility states including moveable states and immoveable states (see at least ¶0020, with respect to Table 2, regarding various speed metrics, including “stopped,” are associated with each object), and updating the display (similar to the solution path overlay interface taught by Gariepy) interface based on the mobility states to indicate the moveable states and the immoveable states of the surrounding objects (see at least ¶0020-0021, with respect to Figure 2, regarding the displayed irradiation of an object with respect to its speed metric).
Since the systems of Gariepy and Pflug are directed to the same purpose, i.e. controlling a vehicle to operate along a particular path, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gariepy, so as to further determine identification data of the plurality of external objects based on the data, determine mobility states of the plurality of external objects, the mobility states including moveable states and immoveable states, and update the solution path overlay interface based on the mobility states to indicate the moveable states and the immoveable states of the plurality of external objects, in light of Pflug, with the predictable result of selecting an optimal path with the least potential conflict that is influenced by high speed objects (¶0008, ¶0020 of Pflug). 
Claim 8
Plug further discloses that the identification data comprises any of pedestrians, vehicles, traffic light signals, traffic signage, pavement markings, buildings, primary roadways, and secondary roadways (see at least ¶0025, with respect to Table 3).
Claims 9, 15, and 20
The combination of Gariepy and Anderson does not further disclose determining a buffer distance between the vehicle and each of the plurality of external objects, and dynamically maintaining the buffer distance between the vehicle and each of the plurality of external objects. However, it is well known to provide a space around objects in collision prevention systems.
Specifically, Pflug discloses the known technique of determining a buffer distance between the vehicle and the surrounding objects (similar to the plurality of external objects taught by Gariepy) (see ¶0026, with respect to Table 4, regarding distance to each object is taken into account as an influence rating parameter), and dynamically maintaining the buffer distance between the vehicle and the surrounding objects (see ¶0024, with respect to the example in Figure 2, regarding path D is selected as the optimal choice, due to having the least interference with other traffic participants, with respect to the influence rating described in ¶0026; ¶0027, regarding the continuous operation of the system as the vehicle is driven along the road).
Since the systems of Gariepy and Pflug are directed to the same purpose, i.e. controlling a vehicle to operate along a particular path, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gariepy, so as to further determine a buffer distance between the vehicle and each of the plurality of external objects, and dynamically maintain the buffer distance between the vehicle and each of the plurality of external objects, in light of Pflug, with the predictable result of selecting an optimal path with the least potential conflict or collision that takes distance to objects in the environment into account (¶0008, ¶0026 of Pflug). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661